Citation Nr: 0629167	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1973.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A subsequent March 2001 
rating decision also denied service connection for PTSD.  In 
August 2006, the veteran testified at a video conference 
hearing before the undersigned; a transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2001, the RO denied service connection finding that 
there was no current diagnosis of PTSD.  A subsequent March 
2001 rating decision essentially found that there was no 
military incurrence of PTSD.  There is conflicting medical 
evidence regarding a diagnosis of PTSD.  Treatment records 
from San Antonio VA Medical Center (VAMC) indicate that that 
the veteran has a diagnosis of PTSD (although the underlying 
stressors have not been verified).  However, the most recent 
VA examination (April 2004) indicates that although the 
veteran endorses some symptoms of PTSD, he does not meet the 
full criteria for a diagnosis of PTSD.  He was diagnosed with 
an adjustment disorder with depressed mood, chronic; 
cognitive disorder, not otherwise specified; alcohol abuse 
versus dependence in sustained partial remission; and 
cannabinoid abuse and cocaine abuse in sustained full 
remission.  Further development of medical evidence is needed 
to resolve the conflicts in the evidence.

Furthermore, although the veteran has alleged apparently 
verifiable stressor events in service, such events have not 
been exhaustively confirmed (or discounted).  The veteran 
claims that for a period of time he did not serve as a cook 
and was assigned to the 124th Transportation Company in Cat 
Lai, Vietnam in October 1970 or 1971, when a fellow soldier 
fell into a river and the veteran saw his body being pulled 
from the water the following day.  At his August 2006 video 
conference hearing, the veteran and his representative 
testified that the letter accompanying his Army Commendation 
Medal and several other documents would show that he did not 
serve as a cook while he was assigned to the 124th 
Transportation Company.  Although the evidence record 
reflects that he received such an award, the accompanying 
letter has not been associated with the claim file.  He also 
alleges that he had to escort the body in an ambulance of a 
fellow soldier who died from a gunshot wound in the mouth and 
head.  It does not appear that an attempt has been made to 
verify the deceased in either of the above-mentioned 
incidents.  Finally, the veteran alleges that he received a 
threatening note warning him to watch his back after he 
complained to a superior about a fellow soldier who slept 
through his watch due to intoxication.  The record is not 
clear as to whether the veteran was asked if he still had the 
note and would submit it for evidence.  In regard to the 
alleged stressors, the Board notes that 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) mandate that VA 
will end its efforts to obtain records from a federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them. 
38 C.F.R. § 3.159(c)(2).

San Antonio VAMC records include the diagnosis of PTSD, and 
related, at least in part to the stressors alleged (but not 
yet verified).  If an alleged stressor is verified, a VA 
examination would be indicated.  

It appears that pertinent medical records remain outstanding.  
The file shows that the appellant receives periodic treatment 
at San Antonio VAMC; however, more recent treatment records 
may not have been associated with the claims file.  As such 
records might have a bearing on the appellant's claim (and 
are constructively of record), they must be secured.  

The RO/AMC should ensure that the appellant has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The appellant must be asked to 
identify all health care providers, VA 
and private, who may possess additional 
records pertinent to the claim on appeal 
and provide approximate dates of 
treatment.  Complete treatment records 
must be obtained from all identified 
treatment sources.  The appellant must 
assist in this development by providing 
the requested identifying information and 
any necessary releases.

3.  The RO/AMC should ask the veteran to 
provide a detailed statement of each 
stressor event he alleges occurred in 
service.  He must provide a description 
of the event, the specific unit in which 
he was serving at the time, the names of 
the deceased and their units, the 
locations where the events took place, 
and the dates (or approximate dates) on 
which they occurred.  The RO/AMC should 
obtain the unit reports for the unit and 
time periods in question and arrange for 
verification of all stressor events as 
to which the veteran provides sufficient 
information.  The RO/AMC should also 
give him the opportunity to submit any 
copy of the threatening note he received 
in service or evidence which could 
corroborate the event.  The RO should 
also undertake any and all further 
development action suggested by the 
evidence of record as necessary for a 
determination as to whether there is any 
credible supporting evidence to the 
veteran's contentions, including 
obtaining the accompanying letter for 
his Army Commendation Medal.  

4.  If (and only if) an alleged 
stressor event in service is verified, 
the RO/AMC should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
he has, and specifically whether or not 
he has PTSD as the result of the 
verified stressor(s).  The RO should 
advise the psychiatrist which 
stressor(s) are verified.  The claims 
folder must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should make a specific determination as 
to whether the diagnostic criteria for 
PTSD are met, and if so identify the 
stressor event on which the diagnosis 
is based.

5.  The RO/AMC should then review the 
claim in light of all evidence added to 
the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of 
the case, and give them the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


